Exhibit 10.5

 

LOGO [j13832384368302000001.jpg]

KRATON PERFORMANCE POLYMERS, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT

Upon acceptance by you through the online acceptance procedures set forth at
www.benefitaccess.com, this Restricted Stock Unit Award Agreement (this
“Agreement”) is made effective as of the Grant Date (defined below) between
Kraton Performance Polymers, Inc. (the “Company”) and you (the “Participant”).
 This Agreement evidences a grant of restricted stock units consisting of an
unfunded and unsecured promise to deliver shares of the common stock, $0.01 par
value, of the Company (“Common Stock”) under the Company’s 2009 Equity Incentive
Plan (as amended, the “Plan”).  Unless otherwise indicated, any capitalized term
used but not defined herein shall have the meaning ascribed to such term in the
Plan.

1. Grant of Restricted Stock Units. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby grants to the
Participant an award of the number of restricted stock units of the Company set
forth on the Participant’s online award acceptance page at
www.benefitaccess.com, which is incorporated by reference herein (collectively,
the “Restricted Stock Units”). Each Restricted Stock Unit constitutes an
unfunded and unsecured promise of the Company to deliver one share of Common
Stock to Participant on the vesting date subject to the terms and conditions of
this Agreement.  Participant’s rights with respect to the Restricted Stock Units
shall be forfeitable until the Restricted Stock Units vest in accordance with
Section 4.  As a holder of Restricted Stock Units, the Participant has the
rights of a general unsecured creditor of the Company unless and until the
Restricted Stock Units are converted to shares of Common Stock upon vesting and
transferred to Participant, as set forth herein.  During the period prior to
vesting of the Restricted Stock Units in accordance with Section 4, the
Restricted Stock Units shall be bookkeeping entries only, and Participant shall
have no rights to receive any shares of Common Stock hereunder.  Participant
shall have no voting or other rights of a stockholder of the Company with
respect to the Restricted Stock Units prior to the issuance of Shares in
accordance with Section 6.

2. Grant Date. The grant date of the Restricted Stock Units (the “Grant Date”)
is the date set forth on the Participant’s online award acceptance page at
www.benefitaccess.com, which is incorporated by reference herein.

3. Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of the Plan, as interpreted by the Committee, shall govern.
All capitalized terms used herein that are not defined in this Agreement shall
have the meanings given to such terms in the Plan.

4. Vesting Date; Settlement. The Restricted Stock Units shall become vested as
follows: 100% of the Restricted Stock Units shall vest on (i) the third
anniversary of the Grant Date; provided that the Participant remains
continuously employed by the Company through such date; or (ii) the date of the
Participant’s employment is terminated due to Disability or death.
 Notwithstanding the foregoing, if within the one-year period following a Change
in Control the Participant’s employment is terminated by the Company or its
affiliate without Cause, all Restricted Stock Units held by such Participant
shall immediately vest as of the effective date of such termination of the
Participant’s employment subject to the Participant's execution of an effective
general release and waiver of all claims against the Company, its affiliates and
their respective officers and directors related to the Participant’s employment,
in a form acceptable to the Company at the Participant’s termination of
employment.  Upon the occurrence of the date of vesting described above, the
Company shall deliver to the Participant the applicable number shares of Common
Stock via electronic book-entry issuance.  If and when cash dividends or other
cash distributions are paid or distributed with respect to the Common Stock
while the Restricted Stock Units are outstanding, the dollar amount of such
dividends or distributions with respect to the number of shares of Common Stock
then underlying the Restricted Stock Units shall be reflected in a notional
account maintained by the Company on your behalf.  Any such cash dividends or
other cash distributions shall vest and be paid in cash if and at such times as
the underlying Restricted Stock Units are vested and paid.

For purposes of this Agreement, “Disability” has the meaning ascribed to it in
the Company’s long-term disability plan, and “Cause” means (i) a material breach
by the Participant of any of the Participant’s obligations under any written
agreement with the Company or any of its affiliates, (ii) a material violation
by the Participant of any of the Company’s policies, procedures, rules and
regulations applicable to employees generally or to employees at your grade
level, in each case, as they may be amended from time to time in the Company’s
sole discretion; (iii) the failure by the Participant to reasonably and
substantially perform his or her duties to the Company or its affiliates (other
than as a result of physical or mental illness or injury); (iv) the
Participant’s willful misconduct or gross negligence that has caused or is
reasonably expected to result in material injury to the business, reputation or
prospects of the Company or any of its affiliates; (v) the Participant’s fraud
or misappropriation of funds; or (vi) the commission by the Participant of a
felony or other serious crime involving moral turpitude; provided that if the
Participant is a party to an employment agreement with the Company or its
affiliate (an “Employment Agreement”) at the time of his or her termination of
employment and such Employment Agreement contains a different definition of
“cause” (or any derivation thereof), the definition in such Employment Agreement
will control for purposes of this Agreement.







--------------------------------------------------------------------------------

If a Participant is terminated without Cause and, within the twelve (12) month
period subsequent to such termination of employment, the Company determines in
good faith that the Participant’s employment could have been terminated for
Cause, subject to anything to the contrary that may be contained in the
Participant’s Employment Agreement at the time of his or her termination of
employment, the Participant’s employment will, at the election of the Company,
be deemed to have been terminated for Cause, effective as of the date the events
giving rise to Cause occurred.

5. Forfeiture; Restrictions. Subject to the provisions of the Plan and Section 4
of this Agreement, with respect to the Restricted Stock Units that have not
become vested on the date the Participant’s employment is terminated, the award
of Restricted Stock Units shall expire and such unvested Restricted Stock Units
shall immediately be forfeited on such date.  Participant shall not sell,
transfer, pledge, assign, alienate, hypothecate, or otherwise encumber or
dispose of the Restricted Stock Units other than by will or the laws of descent
and distribution.

6. Delivery of Shares; Compliance with Securities Laws.  Upon the vesting of any
Restricted Stock Units granted hereunder, the Company shall direct its transfer
agent to record by electronic book-entry in Participant’s name a number of
unrestricted shares of Common Stock equal to the whole number of Restricted
Stock Units that become vested hereunder.  Nothing herein shall obligate the
Company to register the Restricted Stock Units pursuant to any applicable
securities law or to take any other affirmative action in order to cause the
issuance or transfer of the Restricted Stock Units to comply with any law or
regulation of any governmental authority.  The Company shall not be required to
issue any shares of Common Stock prior to: (a) the obtaining of any approval
from any governmental agency which the Company determines to be necessary or
advisable; and (b) the Participant’s payment to the Company of any federal,
state or local tax or other withholding owed by Participant as a result of
vesting of the Restricted Stock Units.

7. Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.

8. Integration. This Agreement and the Plan contain the entire understanding of
the parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein and the Plan. This Agreement and the Plan supersede all prior agreements
and understandings between the parties with respect to the subject matter of
this Agreement.

9. Governing Law; Jurisdiction and Venue. This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Texas,
without regard to the provisions governing conflict of laws, to the maximum
extent practicable calls for performance and shall be performable at the offices
of the Company in Houston, Harris County, Texas and venue for any dispute
arising hereunder shall lie exclusively in the state and/or federal courts of
Harris County, Texas and the Southern District of Texas, Houston Division,
respectively.

10. Participant Acknowledgment. The Participant hereby acknowledges receipt of a
copy of the Plan via online delivery at www.benefitaccess.com. The Participant
hereby acknowledges that all decisions, determinations and interpretations of
the Committee in respect of the Plan, this Agreement and the Restricted Stock
Units shall be final and conclusive.

11. Mandatory Withholding of Taxes.  The Participant acknowledges and agrees
that the Company shall deduct from the shares of Common Stock or cash otherwise
payable or deliverable an amount of cash and/or number of shares of Common Stock
(valued at their Fair Market Value) on the applicable date that is equal to the
amount of all federal, state and local taxes required to be withheld by the
Company, as determined by the Committee.

12. Adjustments.  As provided in Section 10 of the Plan, certain adjustments may
be made to the Restricted Stock Units upon the occurrence of events or
circumstances described in Section 10 of the Plan.

13. Restrictions Imposed by Law.  The Company shall not be required to issue
shares of Common Stock unless and until (i) such shares have been duly listed
upon each stock exchange on which the Common Stock is then registered and
(ii) the Company has complied with applicable federal and state securities laws.

14. Participant Employment.  Nothing contained in this Agreement, and no action
of the Company or the Committee with respect hereto, shall confer or be
construed to confer on the Participant any right to continue in the employ of
the Company or any of its Subsidiaries or interfere in any way with the right of
the Company or any employing Subsidiary to terminate the Participant’s
employment at any time, with or without cause; subject, however, to the
provisions of any employment agreement between the Participant and the Company
or any Subsidiary.

15. Section 409A.  Payments under this Agreement are designed to be made in a
manner that is exempt from Section 409A of the Code as a “short-term deferral,”
and the provisions of this Agreement will be administered, interpreted and
construed accordingly (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed).

   

 

 2 



--------------------------------------------------------------------------------